KRBKEL, District Judge;
I agree with the register in the conclusions reached, and much of the reasoning by which he arrives at them. Had the execution been levied on the property prior to the marshal seizing, the lien would have held good even against the proceeds in the bankruptcy court, as decided in Wilson v. City Bank of St. Paul [17 Wall. (84 U. S.) 473]. This case affirms the view taken in a very early ease decided in this court. The judgment of the register is affirmed, and the claim allowed as unsecured.